Exhibit 10.30

EXECUTIVE RETIREMENT AND RELEASE AGREEMENT

This Agreement is made between Michael L. Gibson (hereinafter “Executive”) and
Team Financial, Inc., a Kansas corporation, and its affiliated or successor
companies, assigns and subsidiaries (hereinafter referred to collectively as
“Company”).

The Executive has been employed in various capacities by the Company including
most recently as the Company’s President of Corporate Development pursuant to an
employment agreement dated January 1, 2006 and amendments thereto.

The Company desires to recognize the longstanding and valued employment of
Executive by the Company culminating with the Executive’s retirement from the
Company effective June 30, 2007.

It is agreed by both Executive and Company that Michael L. Gibson will retire
from the Company, cancel his current employment agreement and refrain from
competing with the Company or soliciting the employment of its employees through
December 31, 2010 (as reflected in the attached Non-Compete, Non-Solicitation
and Restrictive Covenant Agreement) in exchange for the mutual consideration
outlined below:

(1)           Company will pay Executive the annual base salary as reflected in
Section 8.0 of his Employment Agreement executed on January 5, 2006 and amended
on October 1, 2006 with regular payments to be made by  direct deposit in the
amount of Seven Thousand Two Hundred Seven and 82/100 Dollars ($7,207.82) on the
regular payroll dates of May 15, May 30, June 15 and June 30, 2007 for
employment through June 30, 2007;

(2)           Company will pay Executive salary continuation totaling Three
Hundred Fifty Two Thousand Seven Hundred Seventy Nine and 32/100 Dollars
($352,779.32) along with accruing interest at the rate of 4.75% per annum from
and after June 30, 2007 until paid. Such payment shall be made in one lump sum
payment made six (6) months after the Executive’s effective severance from the
Company on June 30, 2007, pursuant to “waiting period” specified by Internal
Revenue Code Section 409A;

(3)           Company will pursuant to the parties deferred compensation
agreement pay Executive deferred compensation totaling One Hundred Forty Nine
Thousand Nine Hundred Four and 30/100 Dollars ($149,904.30) along with accruing
interest at the rate of  4.75% per annum from and after June 30, 2007 until
paid. Such payment shall be made in one lump sum payment made six (6) months
after the Executive’s effective severance from the Company on June 30, 2007,
pursuant to “waiting period” specified by Internal Revenue Code Section 409A;


--------------------------------------------------------------------------------


(4)           Company will continue in full force and effect all Company insured
and self insured medical plans (or comparable programs hereinafter adopted by
the Company providing substantially similar benefits) in which Executive was
participating immediately prior to his retirement for both Executive and his
spouse though December 31, 2010, all premiums paid by Company;

(5)           Company will transfer to Executive the individual life insurance
policy held by the  Company as provided by Mass Mutual Life Insurance currently
in effect for Executive at the time this Agreement shall become effective and
after the expiration of all applicable waiting periods;

(6)           Company will transfer to Executive title of the personal car
currently in use (2007 Buick Lucerne, VIN 1G4HE57Y57U106066), furnished
Executive by Company, on the last day of employment on June 30, 2007;

(7)           Company will transfer to Executive ownership of both the cell
phone and lap top computer currently in use, furnished Executive by Company, on
the last day of employment on June 30, 2007;

(8)           Company will pay Executive a sum to pay for the event registration
fees of both Executive and his spouse to the 2007 KBA Convention including up to
One Thousand Five Hundred and NO/100 Dollars ($1,500) for lodging at The
Broadmoor Hotel; and

(9)           Company will pay Executive a sum to pay for Paola Country Club
membership dues through December 31, 2008.

For the valuable consideration reflected above and that provided in connection
with the attached Non-Compete, Non-Solicitation and Restrictive Covenant
Agreement (hereinafter referred to as “Non-Compete Agreement”), Executive shall
retire from Company and his last day of employment shall be June 30, 2007;
Executive shall terminate his employment agreement with the Company which shall
become immediately effective at the time that this Executive Retirement and
Release Agreement is signed by the Executive; and Executive shall abide by the
terms of the Non-Compete Agreement.

Further, for the valuable consideration reflected above and that provided in
connection with the attached Non-Compete Agreement, Executive shall, on behalf
of the Executive, his heirs, executors, administrators and assigns, hereby
release and forever discharge Company, and its affiliated or successor
companies, assigns and subsidiaries, their executives, directors and officers
and all shareholders, persons, firms, agents and corporations associated with
Company, of and from any and all actions, claims, demands, or suits at law or in
equity, both known and unknown, for any damages or injuries suffered by anyone
or by any personal property which may result from Executive’s employment,
retirement or termination from employment with the

2


--------------------------------------------------------------------------------


Company prior to and including the date of execution hereof.  This release of
claims by Executive does not, however, remove the Company’s obligation to
indemnify Executive for any monetary judgment damages he incurs based upon his
employment as an Executive of the Company as provided for in the Articles of
Incorporation and By-Laws of the Company.

Executive specifically agrees that he will not commence an action under the Age
Discrimination in Employment Act, as amended (“ADEA”) and that he has been
informed to consult with an attorney of his choosing.  Consistent with the
provisions of the Older Workers Benefit Protection Act (“OWBPA”), Executive
shall be awarded at least 21 days to consider the terms of this Release
Agreement and that he shall have seven (7) days from date of signing this
Release Agreement to rescind in writing this Agreement.  No monies provided for
under this Agreement will be paid until the seven (7) day period of rescission
has lapsed and Executive has not served his written notice to the company of his
rescission of this Agreement.  Furthermore, Executive acknowledges that the
considerations given to him under this Agreement are more than he is otherwise
entitled to receive upon the termination of his employment agreement with the
Company pursuant to Section 11.3.

In addition, the Executive agrees that the terms and conditions of this
EXECUTIVE RETIREMENT AND RELEASE AGREEMENT shall be a general release and shall
be kept strictly confidential by Executive and shall not be discussed by
Executive with any person or entity other than the Chairman of the Company.  In
the event that the Executive should reveal any terms and conditions of this
Agreement in violation thereof, no additional payments or contributions shall be
made, and, in addition to other remedies available to the Company, it shall have
the option to seek reimbursement for monies paid under this Agreement and for
liquidated damages for violation of the confidentiality provisions of this
Agreement.  Executive acknowledges that both the Company and Executive shall be
entitled to disclose this Agreement as may be required by federal or state laws
or regulations.

In addition, the Executive recognizes that he has knowledge of confidential and
proprietary information of the Company and that disclosure and use of this
information would cause harm to Company.  Therefore, the Executive agrees that
he will not, either directly, or indirectly, use, divulge, disclose or
communicate the confidential and proprietary information of the Company to any
person, firm or corporation.  This restriction does not apply to any documents
or information that are a matter of public record or within the public domain. 
The parties further agree that any violation of this paragraph shall entitle the
Company to injunctive relief in addition to damages caused by such breach.  The
Executive waives any right to assert a claim in any action brought to enforce
this paragraph of the Agreement that the Company has an adequate remedy at law
for a breach.

Executive hereby declares that no promise or inducement has been made or offered
for this Executive Retirement and Release Agreement except as set forth herein
and in the accompanying Non-Compete Agreement; that this Agreement is made as a
compromise to avoid conflict of whatsoever nature, known or unknown, including
future developments thereof, in any way growing out of or connected with his
employment, his employment agreements or benefit plans, or his retirement or
termination of employment by the Company; that this Executive Retirement and
Release Agreement is executed without reliance upon any statement or
representation made by or on behalf of the Company or any person, subsidiary,
corporation, agent, or their representative other than contained in this
document and the accompanying Non-Compete Agreement; that this Executive
Retirement and Release Agreement is intended as a discharge of the Company and
its assigns from all further liability to the Executive for the consequences of
his employment, his employment agreements, or his retirement or termination of
employment from the Company, including all of said loss, injuries and damage,
both known and unknown, direct and consequential; that the amount and terms of
the consideration recited above have been fixed accordingly; that no mistake of
fact with respect to the nature or extent of said consequences, or of said loss,
injuries or damage, shall invalidate or void this Executive Retirement and
Release Agreement; and that said consideration is voluntarily accepted for the
purpose of making a full, complete and final compromise, adjustment and
settlement of any and all said claims, demands or causes of action, disputed or
otherwise, known or unknown as of the date of execution hereof.

Executive hereby agrees to hold harmless and indemnify the Company, its
shareholders, affiliate companies, and all persons, agents, employees associated
with them from any and all claims arising out of his employment, his employment
agreements, or his retirement or termination of employment from the Company.

It is, therefore, specifically agreed that the release provisions of this
agreement shall be a complete bar to all claims or suits for injuries, damages,
statutory compensations, attorney fees or expenses of whatsoever nature
resulting from his employment, the employee benefit plan or agreement,
retirement, and/or termination of employment from Team Financial, Inc.,
including any claim for violation of Constitutional rights.

3


--------------------------------------------------------------------------------


I AFFIRMATIVELY STATE THAT I HAVE READ AND THAT I UNDERSTAND THIS EXECUTIVE
RETIREMENT AND RELEASE AGREEMENT AND HAVE EXECUTED THE SAME VOLUNTARILY.

IN WITNESS WHEREOF, I, Michael L. Gibson, have set my hand this 17th day of May,
2007.

/s/ Michael L. Gibson

 

 

 

Michael L. Gibson

 

Executive

 

 

 

 

 

Team Financial, Inc. by and through

 

 

 

 

 

/s/ Denis A. Kurtenbach

 

 

 

Denis A. Kurtenbach

 

Compensation Committee Chairman

 

Team Financial, Inc.

 

NOTICE OF RETIREMENT

To Whom It May Concern:

I hereby provide formal notice of my retirement as an executive of the Company
as of this date pursuant to the terms of this Executive Retirement and Release
Agreement.  I will continue with employment with the Company through June 30,
2007 governed by the terms of this Executive Retirement and Release Agreement.

/s/ Michael L. Gibson

 

 

May 17, 2007

 

 

Michael L. Gibson

Date

Executive

 

 

4


--------------------------------------------------------------------------------


NON-COMPETE, NON-SOLICITATION AND RESTRICTIVE COVENANT AGREEMENT

This NON-COMPETE, NON-SOLICITATION AND RESTRICTIVE COVENANT AGREEMENT
(“Agreement”) is by and between Michael L. Gibson (“Executive”) and Team
Financial, Inc. by and on behalf of itself and any parent companies, successor
companies, affiliated companies,  assigns and subsidiaries (hereinafter referred
to collectively as “Company”).

In consideration a lump sum payment in the amount of Four Hundred Seven Thousand
and Three Hundred Sixteen and 38/100 Dollars ($407,316.38) and recognition of
the long-standing and valued employment of Executive by Company and as a
condition of Executive’s negotiated Retirement and  Severance Release Agreement,
Executive agrees as follows:

1.                                       Non-Solicitation Agreement.

a.             Acknowledgments.  Executive acknowledges Company’s
confidential/trade secret information and relationships with its customers,
clients, employees, and other business associations are among Company’s most
important assets.  Executive further acknowledges that, during his employment
with Company, he has had access to such information/relationships and been
responsible for developing and maintaining such information/relationships.

b.             Non-Solicitation of Employees.  Executive agrees that, during
Executive’s last days of employment with Company ending on June 30, 2007 and for
3 ½  years after termination of Executive’s employment with Company (up to and
including December 31, 2010), Executive will not directly or indirectly, whether
for Executive’s benefit or for the benefit of a third party, recruit, solicit,
or induce, or attempt to recruit, solicit, or induce:  (1) anyone employed by
Company at any location to terminate employment with, or otherwise cease a
relationship with, Company; or (2) anyone employed by Company at any time during
the immediately preceding 12 months prior to July 1, 2007 to provide services of
any kind to a competitor of Company.  Executive further agrees that, in the
event any individual within the groups defined by (1) and (2) of this paragraph
1.b. approaches Executive about providing services to a Company competitor,
Executive shall reject such approach and not hire/otherwise engage/supervise
such individual.

c.             Non-Solicitation of Customers.  Executive agrees that, during
Executive’s last days of employment with Company ending on June 30, 2007 and for
3 ½  years after termination of Executive’s employment with Company (up to and
including December 31, 2010), Executive will not directly or indirectly solicit,
divert, or take away, or attempt to solicit, divert, or take away, the business
or patronage of any of the clients, customers, or accounts, or prospective
clients, customers, or accounts, of Company.  Executive further agrees he will
not, for the period specified in this paragraph 1.c., do business in any way
with any entity covered by this paragraph 1.c.

5


--------------------------------------------------------------------------------


2.                                       Non-Competition Agreement

a.             Acknowledgments.  Executive acknowledges Company’s
confidential/trade secret information and relationships with its customers,
clients, employees, and other business associations are among Company’s most
important assets.  Executive further acknowledges that, in his employment with
Company, he has had access to such information/relationships and has been
responsible for developing and maintaining such information/relationships.

b.             Restriction on Competition.  Executive agrees that, during
Executive’s last days of employment with Company ending on June 30, 2007 and for
3 1/2 years after termination of Executive’s employment with Company (up to and
including December 31, 2010), Executive will not directly or indirectly compete
with the business of Company.  This agreement not to compete means Executive
will not, among other things, whether as an employee, independent contractor,
consultant, owner, officer, director, stockholder, partner, or in any other
capacity (1) be affiliated with any business competitive with Company; (2)
solicit orders for any product or service that is competitive with the products
or services provided by Company; (3) accept employment with a business that
sells or buys products or services competitive with the products or services of
Company; (4) accept the nomination to run or independently run for the Board of
Directors of the Company or its affiliates, assigns or subsidiaries or competing
financial institutions; or (5) assign any proxy votes held by reason of stock
ownership in the Company or participation in the Company’s ESOP to any
individual or entity for the purpose of voting on either directors or proposals
at the Company’s annual and/or special meetings through December 31, 2010.

c.             Scope.  Executive and Company agree that the geographic scope
covered by this Non-Competition Agreement covers the County of Miami in the
State of Kansas.

3.                                       General Provisions.

a.             Legal and Equitable Relief.  Executive specifically acknowledges
and agrees that, in interpreting/enforcing this Agreement, a court should honor
the parties’ intent to the maximum extent possible.  As such, Executive
specifically acknowledges and agrees (1) the restrictions in paragraphs 1-2 are
necessary for the protection of the legitimate business interests, goodwill, and
Confidential Information of Company; (2) the duration and scope of the
restrictions in paragraphs 1-2 are reasonable as written; (3) in any action to
enforce this Agreement, Executive shall not challenge the restrictions in
paragraphs 1-2 as unenforceable; (4) if a court of competent jurisdiction
determines the restrictions in paragraphs 1-2 are overbroad, then such court
should modify those restrictions so as to be enforceable rather than void the
restrictions regardless of any law or authority to the contrary, it being the
parties’ intent in this Agreement to restrain unfair competition; and (5) in the
event of any actual or threatened breach, Company shall, to the maximum extent
allowed, have the right to suspend bonus payments, benefits, and/or any of the
financial considerations or stock issuance specified in the contemporaneously
executed Retirement Severance Agreement and Release.  Executive further
specifically acknowledges and agrees any breach of paragraphs 1-2 will cause
Company substantial and irrevocable damage and, therefore, in addition to such
other remedies that may be available, including the recovery of damages from
Executive, Company shall have the right to injunctive relief to restrain or
enjoin any actual or threatened breach of the provisions of paragraphs 1-2;
provided, however, that Company shall notify Executive of any alleged breach or
threatened breach of this Agreement once such breach becomes known to the
Company and Executive shall be provided a reasonable period not to exceed thirty
(30) days from the date of written notice to cure the alleged or threatened
breach.  Executive further specifically acknowledges and agrees that, if Company
prevails in a legal proceeding to enforce this Agreement, then Company shall be
entitled to recover its costs and fees incurred,

6


--------------------------------------------------------------------------------


including its attorney’s fees, expert witness fees, and out-of-pocket costs, in
addition to any other relief it may be granted.  Likewise, Company specifically
acknowledges and agrees that, if Executive prevails in a legal proceeding to
enforce this Agreement, then Executive shall be entitled to recover his costs
and fees incurred, including attorney’s fees, expert witness fees, and
out-of-pocket costs, in addition to any other relief he may be granted.

b.             Severability.  The terms and provisions of this Agreement are
severable in whole or in part.  If a court of competent jurisdiction determines
any term or provision of this Agreement is invalid, illegal, or unenforceable,
then the remaining terms and provisions shall remain in full force and effect.

c.             Assignment.  Executive may not assign this Agreement.  Company
may assign this Agreement in its discretion, including but not limited to any
parent/subsidiary company or successor in interest to the business, or part
thereof, of Company.

d.             Governing Law and Consent to Jurisdiction. 
Interpretation/enforcement of this Agreement shall be subject to and governed by
the laws of the State of Kansas, irrespective of the fact that one or both of
the parties now is or may become a resident of a different state and
notwithstanding any authority to the contrary.  Executive hereby expressly
submits and consents to the exclusive personal jurisdiction and exclusive venue
of the federal and state courts of competent jurisdiction in the State of
Kansas, notwithstanding any authority to the contrary.  Executive further agrees
that, in any action to interpret/enforce this Agreement, Executive will not
challenge the provisions of this paragraph 3.d.

e.             No Conflicting Agreements.  Executive represents to Company (1)
there are no restrictions, agreements, or understandings whatsoever to which
Executive is a party that would prevent or make unlawful Executive’s execution
or performance of this Agreement and (2) Executive’s execution of this Agreement
and last days of employment with Company through June 30, 2007 and subsequent
retirement does not constitute a breach of any contract, agreement, or
understanding, oral or written, to which Executive is a party or by which
Executive is bound.

f.              Disclosure of Agreement.  Company reserves the right to disclose
the existence and terms of this Agreement as may be required by its reporting
obligations under federal or state laws.  Further, in the event Company has
reason to believe Executive has breached or may breach this Agreement, Executive
agrees Company may disclose this Agreement, without risk of liability, to a
current or prospective employer of Executive or other business entity.

g.             Survival.  The obligations contained in this Agreement shall
survive the retirement from Executive’s employment with Company and shall
thereafter remain in full force and effect as written.

h.             Nature of Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to its subject matter and supersedes
all prior agreements or understandings, if any, between the parties with respect
to such matters.  This Agreement may be modified or amended only by an agreement
in writing signed by both parties.  This is not an employment agreement.

i.              No Waiver.  The failure of either party to insist on the
performance of any of the terms or conditions of this Agreement, or failure to
enforce any of the provisions of this Agreement, shall not be construed as a
waiver or a relinquishment of any such provision.  Any waiver or failure to
enforce on

7


--------------------------------------------------------------------------------


any one occasion is effective only in that instance, and the obligations of
either party with respect of any provision in this Agreement shall continue in
full force and effect.

IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
date and year first above written.

EXECUTIVE:

 

ON BEHALF OF COMPANY:

 

 

 

 

 

 

/s/ Michael L. Gibson

 

 

By:

/s/ Denis A. Kurtenbach

 

 

Michael L. Gibson

 

Denis A. Kurtenbach

 

 

Compensation Committee Chairman

 

Approved by the Company Compensation Committee on the 24th day of May, 2007.

8


--------------------------------------------------------------------------------